        Case 3:17-cv-08185-SMB Document 72 Filed 01/03/19 Page 1 of 2



 1   Georgia A. Staton, Bar #004863
     JONES, SKELTON & HOCHULI, P.L.C.
 2   40 North Central Avenue, Suite 2700
     Phoenix, Arizona 85004
 3   Telephone: (602) 263-1700
     Fax: (602) 200-7854
 4   gstaton@jshfirm.com
 5   Attorneys for Defendants Mohave County,
     Arizona; Mohave County Sheriff Douglas
 6   Schuster and Cynthia Schuster; Jordan T.
     Selmanson and Ashley N. Selmanson;
 7   Richard Schiller and Kathleen Schiller
 8
                                 UNITED STATES DISTRICT COURT
 9
                                        DISTRICT OF ARIZONA
10
     Ryan Andrew Krause, individually and on                NO. 3:17-cv-08185-PCT-JJT
11   behalf of all statutory beneficiaries of Drey
     Krause, deceased,                                      NOTICE OF SERVICE OF
12                                                          DISCOVERY
                                               Plaintiff,
13
                        v.
14
     Mohave County, Arizona; Mohave County
15   Sheriff Douglas Schuster and Cynthia
     Schuster; Jordan T. Selmanson; Ashley N.
16   Selmanson; Richard Schiller; Kathleen
     Schiller,
17
                                            Defendants.
18
19
                        Defendants, by and through counsel undersigned, hereby give notice of
20
     serving Defendant Jordan Thomas Selmanson’s Responses to Plaintiffs’ Fifth Request for
21
     Admissions via regular U.S. Mail to Plaintiff c/o Mark N. Goodman, Esq., Goodman Law
22
     Firm,       P.O.    Box    2489,   Prescott,   Arizona    86302-2489   and   via   email   at
23
     mark@goodmanlaw.com.
24
25                      DATED this 3rd day of January, 2019.
26
27
28
     7272757.1
        Case 3:17-cv-08185-SMB Document 72 Filed 01/03/19 Page 2 of 2



 1                                          JONES, SKELTON & HOCHULI, P.L.C.
 2
 3                                          By /s/ Georgia A. Staton
                                              Georgia A. Staton
 4                                            40 North Central Avenue, Suite 2700
                                              Phoenix, Arizona 85004
 5                                            Attorneys for Defendants Mohave County,
                                              Arizona; Mohave County Sheriff Douglas
 6                                            Schuster and Cynthia Schuster; Jordan T.
                                              Selmanson and Ashley N. Selmanson;
 7                                            Richard Schiller and Kathleen Schiller
 8                            CERTIFICATE OF SERVICE
 9                I hereby certify that on this 3rd day of January, 2019, I caused the
10   foregoing document to be filed electronically with the Clerk of Court through the
11   CM/ECF System for filing; and served on counsel of record via the Court’s CM/ECF
12   system.
13
     /s/ Martín Lucero
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
     7272757.1                               2
